DETAILED ACTION

Claims 1-4, 8, 10-13, 18, 25-30 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 21-26 been renumbered 25-30.
.

Claim 11 objected to because of the following informalities: the claim states “selecting a first compression algorithm from of a plurality of compression algorithms”, the underlined portion is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 (renumbered to claim 28) rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is dependent from itself, which is not in proper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4 9-11, 13, 19, 25, 27-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kedem et al. (U.S. PGPub No. 2006/0190643) in view of Romanovsky et al. (U.S. PGPub No. 2016/0371190) 

Claim 1 
Kedem (2006/0190643) teaches:
A non-transitory machine-readable medium containing executable program instructions which when executed by a data processing device cause the device to perform a method to compress a plurality of objects stored in virtual memory of the device, the method comprising: FIG. 1 and P. 0084 compression system intercepts communications between the computer and storage device, and compresses data blocks corresponding to the request; P. 0093 functions of the compression system 20 may be implemented in software; P. 0099 and FIG. 4 virtual logical unit (VLU) 41 is segmented into virtual storage portions 43 referred to as clusters (objects); P. 0101 each cluster 43 corresponds a compressed section 46 in the logical unit storing the corresponding data
receiving a first indication that a first object stored in the virtual memory is to be compressed from a virtual memory subsystem of the device [...]; P. 0127 and FIG. 6 Upon request 60 (first indication) to store a block of data, the compression system 20 refers to a VLU created when storing a previous data block; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (first object)
receiving a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device […]; P. 0127 and FIG. 6 Upon request 60 (second indication) to store a block of data, the compression system 20 refers to a VLU created when storing a previous data block; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (second object)
selecting a first compression algorithm from a plurality of compression algorithms based on at least a characteristic of the first object, P. 0102 the compression process provides the optimal compression algorithm for each data block in accordance with its content, different compression algorithms best suited for clusters with dominating voice, text, image, etc. data; P. 0096 compression algorithms have several compression levels, compression block 36 may select the optimal compression level
 selecting a second compression algorithm from a plurality of compression algorithms based on at least a characteristic of the second object, wherein the second compression algorithm is different from the first compression algorithm; P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms; P. 0096 compression block 36 may select the optimal compression level
compressing the first object in-memory using the first compression algorithm; and compressing the second object in-memory using the second compression algorithm. P. 0134 and FIG. 8 the starting cluster in the VLU is read and decompressed (82), then overwritten with requested data (84), and the updated cluster is compressed (85) and stored in the data block (86); P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms 0102 the optimal compression algorithm for each data block is based on its content 
Kedem does not explicitly teach the first and second objects being generated from an application.
Romanovsky (2016/0371190) teaches:
receiving a first indication that a first object stored in the virtual memory is to be compressed from a virtual memory subsystem of the device, the first object generated from an application; receiving a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device, the second object generated from the application; P. 0036-37 and FIG. 1 Storage application 44 stores data blocks from applications 42 as compressed blocks 57 on primary persistent storage 40, blocks are organized as macroblocks 54 (objects); P. 0178 macroblock groups may be categorized by block content; P. 0179 data blocks are arranged into a macroblock category (characteristic), a particular compression algorithm may be selected for particular macroblock categories; P. 0109 processor 36 receives a request (indication) to overwrite data stored in a data block within a macroblock 204 (object)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem with the object tag being associated with the first and second objects being generated from an application taught by Romanovsky
The motivation being to efficiently compress data blocks according to a variety of algorithm strengths as well as reduce CPU and power consumption thereby improving overall system performance (Romanovsky P. 0165)
The systems of Kedem and Romanovsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.

	
Claim 3 
Romanovsky (2016/0371190) teaches:
The machine-readable medium of claim 1, further comprising: determining the object characteristic for the first and second objects. P. 0172 grouping blocks into macroblocks (objects) may also take into account block content, e.g. blocks from text file(s) may be grouped together for possibly better compression ratio (it is obvious the block content is determined, in order to group blocks into macroblocks based on block content); P. 0178 macroblock groups may be categorized by block content, such as text files, email server files, database files, jpeg files, html files (type of object)

Claim 4 
Romanovsky (2016/0371190) teaches:
The machine-readable medium of claim 3, wherein the determining comprises: retrieving an operating system object tag associated with the first object; and P. 0172 grouping blocks into macroblocks (objects) may also take into account block content (operating system object tag), e.g. blocks from text file(s) may be grouped together for possibly better compression ratio (in order to “take into account block content”, the block content of the blocks would have to be determined or “retrieved”. The claim does not elaborate how the tag is retrieved, or where it is retrieved from.)
determining the first object characteristic based on the operating system tag. P. 0178 macroblock groups (object characteristic) may be categorized by block content (operating system object tag), such as text files, email server files, database files, jpeg files, html files 

Claim 10 
Romanovsky (2016/0371190) teaches:
The machine-readable medium of claim 1, wherein the object characteristic indicates a type of object. P. 0178 macroblock groups may be categorized by block content, such as text files, email server files, database files, jpeg files, html files (type of object); P. 0036-37 and FIG. 1 data blocks from applications 42 as are stored as compressed blocks 57 on primary persistent storage 40, organized as macroblocks 54 (objects)

Claim 11 
Kang (2015/0339059) teaches:
A method to compress an object stored in memory of a device, the method comprising: receiving a first indication that a first object stored in virtual memory is to be compressed from a virtual memory subsystem of the device, the first object generated from the application; FIG. 1 and P. 0084 compression system intercepts communications between the computer and storage device, and compresses data blocks corresponding to the request; P. 0099 and FIG. 4 virtual logical unit (VLU) 41 is segmented into virtual storage portions 43 referred to as clusters (objects); P. 0101 each cluster 43 corresponds a compressed section 46 in the logical unit storing the corresponding data; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (object)
receiving a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device, the second object generated from the application; P. 0127 and FIG. 6 Upon request 60 to store a block of data, the compression system 20 refers to a VLU created when storing a previous data block; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (object)
selecting a first compression algorithm from of a plurality of compression algorithms based on at least a characteristic the type of the first object, P. 0102 the compression process provides the optimal compression algorithm for each data block in accordance with its content, different compression algorithms best suited for clusters with dominating voice, text, image, etc. data; P. 0096 compression algorithms have several compression levels, compression block 36 may select the optimal compression level
selecting a second compression algorithm from a plurality of compression algorithms based on at least a characteristic of the second object, wherein the second compression algorithm is different from the first compression algorithm; and P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms; P. 0096 compression block 36 may select the optimal compression level
compressing the first object in-memory using the first compression algorithm, and compressing the second object in-memory using the first compression algorithm. P. 0134 and FIG. 8 the starting cluster in the VLU is read and decompressed (82), then overwritten with requested data (84), and the updated cluster is compressed (85) and stored in the data block (86); P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms 0102 the optimal compression algorithm for each data block is based on its content 
Kedem does not explicitly teach the first and second objects being generated from an application.
Romanovsky (2016/0371190) teaches:
receiving a first indication that a first object stored in virtual memory is to be compressed from a virtual memory subsystem of the device, the first object generated from the application; receiving a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device, the second object generated from the application; P. 0036-37 and FIG. 1 Storage application 44 stores data blocks from applications 42 as compressed blocks 57 on primary persistent storage 40, blocks are organized as macroblocks 54 (objects); P. 0178 macroblock groups may be categorized by block content; P. 0179 data blocks are arranged into a macroblock category (characteristic), a particular compression algorithm may be selected for particular macroblock categories; P. 0109 processor 36 receives a request (indication) to overwrite data stored in a data block within a macroblock 204 (object)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem with the object tag being associated with the first and second objects being generated from an application taught by Romanovsky
The motivation being to efficiently compress data blocks according to a variety of algorithm strengths as well as reduce CPU and power consumption thereby improving overall system performance (Romanovsky P. 0165)
The systems of Kedem and Romanovsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem with Romanovsky to obtain the invention as recited in claim 11-13, 18.

Claim 13 
Romanovsky (2016/0371190) teaches:
The method of claim 11, further comprising: determining the object characteristic. P. 0172 grouping blocks into macroblocks (objects) may also take into account block content, e.g. blocks from text file(s) may be grouped together for possibly better compression ratio (it is obvious the block content is determined, in order to group blocks into macroblocks based on block content); P. 0178 macroblock groups may be categorized by block content, such as text files, email server files, database files, jpeg files, html files (type of object)

Claim 19 
Kang (2015/0339059) teaches:
The method of claim 11, wherein the memory is virtual memory. P. 0113 input buffer 920 is a kind of virtual RAM disk

Claim 25 (formerly claim 21)
Kedem (2006/0190643) teaches:
A device to compress a plurality of objects stored in virtual memory of the device, FIG. 1 and P. 0084 compression system 20 intercepts communications between the computer and storage device, and compresses corresponding data blocks; P. 0099 and FIG. 4 virtual logical unit (VLU) 41 is segmented into virtual storage portions 43 referred to as clusters (objects); P. 0101 each cluster 43 corresponds a compressed section 46 in the logical unit storing the corresponding data
the device comprising: a processor; a memory coupled to the processor though a bus; and a process executed from the memory by the processor causes the processor to P. 0093 functions of the compression system 20 may be implemented in software or hardware; FIG. 3 and P. 0096-97 system 20 includes buffer manager 35 (memory) and compression block 36 (processor)
receive a first indication that a first object stored in the virtual memory is to be compressed from a virtual memory subsystem of the device [...]; P. 0127 and FIG. 6 Upon request 60 (first indication) to store a block of data, the compression system 20 refers to a VLU created when storing a previous data block; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (object)
receive a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device […] P. 0127 and FIG. 6 Upon request 60 (second indication) to store a block of data, the compression system 20 refers to a VLU created when storing a previous data block; P. 0134 and FIG. 8 a write request (80) identifies the offset in VLU and the range Y of data to write, the system 20 calculates the starting cluster (object)
select a first compression algorithm from a plurality of compression algorithms based on at least a characteristic of the first object, P. 0102 the compression process provides the optimal compression algorithm for each data block in accordance with its content, different compression algorithms best suited for clusters with dominating voice, text, image, etc. data; P. 0096 compression algorithms have several compression levels, compression block 36 may select the optimal compression level
select a second compression algorithm from a plurality of compression algorithms based on at least a characteristic of the second object, wherein the second compression algorithm is different from the first compression algorithm, P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms; P. 0096 compression block 36 may select the optimal compression level
compress the first object in-memory using the first compression algorithm, and compress the second object in- memory using the second compression algorithm. P. 0134 and FIG. 8 the starting cluster in the VLU is read and decompressed (82), then overwritten with requested data (84), and the updated cluster is compressed (85) and stored in the data block (86); P. 0085 Data blocks containing different kinds of data (e.g. text, image, voice, etc.) may be compressed by different compression algorithms 0102 the optimal compression algorithm for each data block is based on its content 
Kedem does not explicitly teach the first and second objects being generated from an application.
Romanovsky (2016/0371190) teaches:
receive a first indication that a first object stored in the virtual memory is to be compressed from a virtual memory subsystem of the device, the first object generated from an application, receive a second indication that a second object stored in the virtual memory is to be compressed from the virtual memory subsystem of the device, the second object generated from the application, P. 0036-37 and FIG. 1 Storage application 44 stores data blocks from applications 42 as compressed blocks 57 on primary persistent storage 40, blocks are organized as macroblocks 54 (objects); P. 0178 macroblock groups may be categorized by block content; P. 0179 data blocks are arranged into a macroblock category (characteristic), a particular compression algorithm may be selected for particular macroblock categories
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem with the first and second objects being generated from an application taught by Romanovsky
The motivation being to efficiently compress data blocks according to a variety of algorithm strengths as well as reduce CPU and power consumption thereby improving overall system performance (Romanovsky P. 0165)
The systems of Kedem and Romanovsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem with Romanovsky to obtain the invention as recited in claim 25-30.

Claim 27 (formerly claim 23)
Romanovsky (2016/0371190) teaches:
 The device of claim 21, wherein the process causes the processor further to determine the object characteristic for the first and second objects. P. 0172 grouping blocks into macroblocks (objects) may also take into account block content, e.g. blocks from text file(s) may be grouped together for possibly better compression ratio (it is obvious the block content is determined, in order to group blocks into macroblocks based on block content); P. 0178 macroblock groups may be categorized by block content, such as text files, email server files, database files, jpeg files, html files (type of object)

Claim 28 (formerly claim 24)
Romanovsky (2016/0371190) teaches:
The device of claim 24, wherein the determination of the object characteristic causes the processor to retrieving an operating system object tag associated with the first object; and P. 0172 grouping blocks into macroblocks (objects) may also take into account block content (operating system object tag), e.g. blocks from text file(s) may be grouped together for possibly better compression ratio (in order to “take into account block content”, the block content of the blocks would have to be determined or “retrieved”. The claim does not elaborate how the tag is retrieved, or where it is retrieved from.)
determining the first object characteristic based on the operating system tag. P. 0178 macroblock groups (object characteristic) may be categorized by block content (operating system object tag), such as text files, email server files, database files, jpeg files, html files

Claim 30 (formerly claim 26)

The device of claim 21, wherein the object characteristic indicates a type of object. P. 0178 macroblock groups may be categorized by block content, such as text files, email server files, database files, jpeg files, html files (type of object); P. 0036-37 and FIG. 1 data blocks from applications 42 as are stored as compressed blocks 57 on primary persistent storage 40, organized as macroblocks 54 (objects)

Claim 2, 12 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kedem et al. (U.S. PGPub No. 2006/0190643) in view of Romanovsky et al. (U.S. PGPub No. 2016/0371190) in view of Sumida (U.S. PGPub No. 2017/0003977)

Claim 2 
The systems of Kedem and Romanovsky do not explicitly state storing an object a swap file.
Sumida (2017/0003977) teaches:
The machine-readable medium of claim 1, further comprising: storing at least one of the compressed first and second objects in a swap file. P. 0048 the memory management process compresses data which has not been used recently and copies it to a swap file
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem and Romanovsky with storing an object a swap file taught by Sumida
The motivation being to free memory for an allocation request (See Sumida P. 0048)
The systems of Kedem, Romanovsky and Sumida are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.


Claim 12 
The systems of Kedem and Romanovsky do not explicitly state storing an object a swap file.
Sumida (2017/0003977) teaches:
The method of claim 11, further comprising: storing at least one of the compressed first and second objects in a swap file. P. 0048 the memory management process compresses data (analogous to an object) which has not been used recently and copies it to a swap file
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem and Romanovsky with storing an object a swap file taught by Sumida
The motivation being to free memory for an allocation request (See Sumida P. 0048)
The systems of Kedem, Romanovsky and Sumida are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem and Romanovsky with Sumida to obtain the invention as recited in claim 12.

Claim 26 
The systems of Kedem and Romanovsky do not explicitly state storing an object a swap file.
Sumida (2017/0003977) teaches:
The device of claim 21, wherein the process causes the processor further to store at least one of the compressed first and second objects in a swap file. P. 0048 the memory management process compresses data (analogous to an object) which has not been used recently and copies it to a swap file
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem and Romanovsky with storing an object a swap file taught by Sumida
The motivation being to free memory for an allocation request (See Sumida P. 0048)
The systems of Kedem, Romanovsky and Sumida are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem and Romanovsky with Sumida to obtain the invention as recited in claim 26.

Claim 8, 18 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kedem et al. (U.S. PGPub No. 2006/0190643) in view of Romanovsky et al. (U.S. PGPub No. 2016/0371190) in view of Kowles (US PGPub No. 2017/0090775)

Claim 8 
The systems of Kedem and Romanovsky do not explicitly teach determining the compression ratio of an object.
Kowles (2017/0090775) teaches:
The machine-readable medium of claim 1, further comprising: determining a compression ratio of the first compressed object; and storing the compression ratio. P. 0038 incoming data is sampled for its compression ratio, the compression information is stored in a data structure

The motivation being overall performance of the storage system may be optimized (Kowles P. 0035)
The systems of Kedem, Romanovsky and Kowles are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem and Romanovsky with Kowles to obtain the invention as recited in claim 8.

Claim 18
The systems of Kedem and Romanovsky do not explicitly teach determining the compression ratio of an object.
Kowles (2017/0090775) teaches:
The method of claim 11, further comprising: determining a compression ratio of the first compressed object; and storing the compression ratio. P. 0038 incoming data is sampled for its compression ratio, the compression information is stored in a data structure
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem and Romanovsky with the determining the compression ratio of an object taught by Kowles
The motivation being overall performance of the storage system may be optimized (Kowles P. 0035)
The systems of Kedem, Romanovsky and Kowles are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.


Claim 29 
The systems of Kedem and Romanovsky do not explicitly teach determining the compression ratio of an object.
Kowles (2017/0090775) teaches:
The device of claim 21, wherein the process causes the processor further to determine a compression ratio of the first compressed object and store the compression ratio. P. 0038 incoming data is sampled for its compression ratio, the compression information is stored in a data structure
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Kedem and Romanovsky with the determining the compression ratio of an object taught by Kowles
The motivation being overall performance of the storage system may be optimized (Kowles P. 0035)
The systems of Kedem, Romanovsky and Kowles are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Kedem and Romanovsky with Kowles to obtain the invention as recited in claim 29.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8, 4, 11-13 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bigman et al. (U.S. Patent No. 9952771) teaches receiving write commands from an application on a host, and performing compression using one of a plurality of compression algorithms on the write data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/STEPHANIE WU/Examiner, Art Unit 2133